DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “tapered sealing member” is not recited in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tapered sealing member” in claim 31, line 8, where the generic placeholder term is “member”, modified by the function of “sealing”. But the term “tapered” does not clearly perform the entire function of sealing. Additionally, “tapered sealing member”, does not appear to be a term of art that one of ordinary skill at the time the invention was made would have recognized as a sufficiently definite term for a structure that seals.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “a tapered sealing member” in line 8. Applicant’s specification does not recite “tapered”, “taper”, “tapering” at all. The specification does describe a “male luer 31” and an “elongate member 33”, but describes neither the male luer 31 nor the elongate member 33 as tapering, narrowing, or having a gradual change in diameter along its length. The specification as states “the most proximal portion 31’ of the male luer 31 contacts the receiving edge 58 of the mono shield 50’. The rest of the male luer 31 does not contact the wall 56’, and thereby minimizes the risk of removing the antimicrobial coating on the male luer 31” (pg. 17, lines 19-22). However, this does not state that the male luer 31 tapers in the distal direction so that the rest of the male luer 31 does not contact the wall ’56, as it could simply be a sudden change in size instead of a tapered change in size. As a result, applicant has not described the “tapered sealing member” in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a tapered sealing member” in line 8 which is indefinite because it invokes interpretation under 35 U.S.C. § 112 (pre-AIA ) sixth paragraph which requires applicant identify in the specification what is considered corresponding structure to the “tapered sealing member”. As applicant’s specification does not recite “tapered sealing member” or describe any component as “tapered, tapering” or having a “taper” claim 31 does not define the metes and bounds of the claimed invention as required under 35 U.S.C. § 112 (pre-AIA ) sixth paragraph.
In the interest of compact prosecution the Examiner interprets the “tapered sealing member” as being defined by the recitation “i) a solid cross section, ii) an elongate member, and iii) a water soluble dry antimicrobial; such that the tapered sealing member is entirely proximal to the clamp and in contact with the liquid such that the water soluble dry antimicrobial dissolves into the liquid and is retained proximal to the clamp”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirley E. Otto. Mosby’s Pocket Guide to Infusion Therapy Chapter 3: Central Venous Catheters, Hemodialysis and Apheresis Catheters. Elsevier Health Sciences 2004. Pgs. 65-66. (Otto) in view of U.S. Patent Application Publication 2009/0062766 to Michael W. Howlett et al. (Howlett).

a) providing a catheter (pg. 65 states “[c]are and maintenance of hemodialysis and apheresis catheter include the following: 1. A physician directive that that catheter is not to be used for any purpose other than the prescribed therapy”, “3. Daily monitoring of the catheter integrity”, “4. Maintenance of catheter patency between therapies by the creation of heparin lock in each lumen of the catheter” shows that Otto provides a catheter);
b) filling at least a portion of the catheter with a liquid (pg. 65, step 4 recites “maintenance of catheter patency between therapies by the creation of heparin lock in each lumen of the catheter” and 4a “Inject 5000 units of heparin/ml into each lumen, equal to the priming volume of each lumen” (emphasis in original removed));
c) using a clamp to block flow of the liquid from a proximal end to a distal end of the catheter (pg. 66 step b recites “Ensure that each lumen is totally filled; then vigorously inject the flush solution and clamp the extension tubing while exerting positive pressure (i.e., maintain your thumb on the syringe plunger as you withdraw the syringe/needleless device from the extension tubing)” emphasis added);
d) after using the clamp to block flow of liquid (pg. 66, step b), inserting into the proximal end of the catheter a […] sealing member (pg. 66, step c. recites “attach a sterile injection cap to each clamping extension.”, where the cap functions as a sealing member sealing the clamped extension closed).
But Otto does not teach a tapered sealing member having: i) a solid cross section, ii) an elongate member, and iii) a water soluble dry antimicrobial; such that the tapered sealing member is entirely proximal to the clamp and in contact with the liquid such that 
Howlett teaches a tapered sealing member having:
i) a solid cross section (Fig. 16, #280 shows a solid cross section),
ii) an elongate member (280), and
iii) a water soluble dry antimicrobial (para. 88 describes a pad saturated or impregnated with the antiseptic agent similar to the caps described elsewhere, those pads surround and are in contact with the elongate member; paras. 71, 75 describe impregnating the pads with a dry antiseptic such as chlorhexidine gluconate);
such that the tapered sealing member is entirely proximal to the clamp and in contact with the liquid such that the water soluble dry antimicrobial dissolves into the liquid and is retained proximal to the clamp (paras. 88-89 describe the elongate member 280 as within the cap and forming a seal with the wall of lumen 282. The elongate member 280 is shown within the tapered sealing member surrounded by the cap portion 276 so the elongate member 280 is limiting in extension into the hub 132 and would remain proximal to the clamp which would be located on the soft catheter 286 and not on the more rigid hub 132. Furthermore, the elongate member 280 of the tapered sealing member would be in contact with the liquid in the catheter of Otto because Otto “totally filled each lumen” using a positive pressure technique ensuring that the liquid totally fills the lumen and is not partially sucked out when the syringe is disconnected. The positive pressure technique also fills the hub where the syringe is attached. Once the syringe is removed the liquid proximal of the clamp in the hub would cause Howlett’s dry antimicrobial, chlorhexidine (para. 75), to dissolve into the liquid. Finally, the catheter lumen would have liquid proximal to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Otto’s injection cap with Howlett’s tapered sealing member having: i) a solid cross section, ii) an elongate member, and iii) a water soluble dry antimicrobial; such that the tapered sealing member is entirely proximal to the clamp and in contact with the liquid such that the water soluble dry antimicrobial dissolves into the liquid and is retained proximal to the clamp in the method of Otto to cleanse portions of the medical connector and to prevent fluid from leaking out of the catheter (paras. 88, 89) as taught by Howlett.

Regarding claim 35, Otto, as modified by Howlett, teaches the method of claim 31, where Otto further teaches the liquid comprises heparin, saline, sodium citrate, or combinations thereof (pg. 65, step 4a injects heparin into the catheter lumen).

Regarding claims 32-34, and 36, Otto, as modified by Howlett, teaches the method of claim 31, but the combination does not explicitly teach transferring a portion of the antimicrobial to an exterior surface of the catheter; the exterior surface includes threads; the transferred antimicrobial forms a coating on the exterior surface of the catheter; the antimicrobial includes chlorhexidine.
However, Howlett further teaches:

Claim 33: the exterior surface includes threads (130);
Claim 34: the transferred antimicrobial forms a coating on the exterior surface of the catheter (para. 75 describes the antiseptic transferring to the medical connector, the transfer coats the exterior surface of the catheter);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Otto, in view of Howlett, with Howlett’s step of transferring a portion of the water soluble dry antimicrobial to an exterior surface of the catheter, where the exterior surface includes threads, or the transferred water soluble dry antimicrobial forms a coating on the exterior surface of the catheter as described in Howlett, to cleanse portions of the medical connector and to prevent fluid from leaking out of the catheter (paras. 88, 89) as taught by Howlett.

Regarding claim 36, Otto, in view of Howlett, teaches the method of claim 31, but does not explicitly teach the water soluble dry antimicrobial includes chlorhexidine.
Howlett further teaches the water soluble dry antimicrobial includes chlorhexidine (para. 75 teaches the dry antiseptic chlorhexidine gluconate).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Otto, in view of Howlett, with .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 26 of U.S. Patent No. 8,622,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to a broader method of delivering antimicrobial to a catheter that encompasses the subject matter claimed in the ‘995 patent, and teaches the steps recited in the present claims. The method in the ‘995 patent recites the step of providing a transdermal catheter, an antimicrobial composition delivery device inherently having a solid cross section for at least some part of the antimicrobial composition delivery device, an elongate member, and an antimicrobial which can include a water soluble dry antimicrobial, and the step of injecting a lock solution, i.e. liquid, in to the transdermal catheter to substantially fill at least the proximal end of the catheter, clamping the proximal end of the catheter, inserting the antimicrobial composition delivery device after applying the clamp, such that the antimicrobial delivery device is proximal of the clamp and the antimicrobial elutes into the liquid.
Claim 31, 32, 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 6, 23, 27, and 29 of U.S. Patent No. 8,622,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the present .
Claims 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10, and 13-16 of U.S. Patent No. 9,352,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to a broader method of delivering antimicrobial to a catheter that encompasses the subject matter claimed in the ‘142 patent, and teaches the steps recited in the present claims. In particular the patented claims recite injecting a solution into a transdermal catheter, clamping the catheter to prevent flow of solution from the proximal region of the catheter to the distal region of the catheter, inserting an antimicrobial delivery device including a tapered member, i.e. elongate member, which inherently has some portion that has a solid cross section, and a water soluble antimicrobial composition that certainly includes water soluble dry antimicrobials, where the antimicrobial delivery device is entirely proximal of the clamp and the water soluble microbial dissolves into the solution in the catheter. The dependent claims in the patent also teach the .
Claims 31, 32, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 23, and 25 of U.S. Patent No. 9,849,276. Although the claims at issue are not identical, they are not patentably distinct from each other because although the patented method claims start with the presumption that the user already has a catheter and does not need to provide one, the subject matter encompassed is the same. The patented method recites an implied step of providing a catheter, filling the catheter with a liquid, using a clamp to block flow of the liquid from the proximal end to the distal end of the catheter, inserting an elongate member with solid cross section including an antimicrobial into the catheter, displacing fluid onto the exterior of the catheter, where the antimicrobial dissolves into the liquid and the antimicrobial is chlorhexidine.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11 January 2021, with respect to the rejection(s) of claim(s) 31-36 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otto in view of Howlett.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
04/15/2021